                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

IVAN PAGOAGA-CASTRO, #2007147                     §

VS.                                               §                CIVIL ACTION NO. 6:16cv320

FNU PIERSON, FNU LOWRY, ET AL.                    §
                                     ORDER OF DISMISSAL
       Plaintiff Ivan Pagoaga-Castro, an inmate formerly confined at the Coffield Unit within the

Texas Department of Criminal Justice (TDCJ) proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983 alleging purported violations of his constitutional rights and

seeking injunctive relief. The complaint was referred to the United States Magistrate Judge, the

Honorable Judge      John    D.   Love,    for   findings   of   fact,   conclusions   of   law,   and

recommendations for the disposition of the case.

       On February 7, 2019, Judge Love issued a Report, (Dkt. #15), recommending that

Plaintiff’s complaint be dismissed as moot due to Plaintiff’s transfer to a different prison unit.

Specifically, Judge Love found that Plaintiff’s request for injunctive relief—a request for a transfer

to a different unit where he could receive specific medical care—was moot in light of Plaintiff’s

transfer from the Coffield Unit to the Estelle Unit. None of the named Defendants at the Coffield

Unit could give Plaintiff what he seeks at the Estelle Unit. Plaintiff has filed timely objections to

the Report, (Dkt. #18).

       As an initial matter, objections to a Report and Recommendation must specifically identify

portions of the Report and the basis for those objections. See Fed. R. Civ. P. 72(b); see also Battle

v. U.S. Parole Com’n, 834 F.2d 419, 421 (5th Cir. 1987) (explaining that if the party fails to

properly object because the objections lack the requisite specificity, then de novo review by the

                                                  1
court is not required). In other words, a party objecting to a Magistrate Judge’s Report must

specifically identify those findings to which he or she objects. Furthermore, frivolous, conclusory,

or general objections need not be considered by the District Court. Nettles v. Wainwright, 677

F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

        Plaintiff’s first five objections are not specific objections to the Report. Specifically,

Plaintiff argues that (1) the intentional failure to provide service ‘acknowledged’ to be necessary

is deliberate indifference; (2) the “lack of medical records is a point that should be taken into

consideration”; (3) if medical treatment has been delayed for “non-medical” reasons, deliberate

indifference is shown; (4) his allegations go “beyond simple mistake or negligence”; and (5)

although “Plaintiff may have been provided with aspirin, this may not constitute adequate medical

care.” Judge Love’s Report discussed Plaintiff’s request to be moved to a medical unit and request

that Defendants at the Coffield Unit provide him with back and ankle braces. Because these five

objections are not specific to Judge Love’s Report, they must be overruled.

       However, Plaintiff’s remaining objections directly respond to Judge Love’s Report. He

first asserts that simply because he is confined at the Estelle Unit, which is a medical unit, that

does not “guarantee” that he will receive proper medical care. While Plaintiff is correct that there

is no “guarantee,” the fact remains that in this case, Plaintiff sued officials at the Coffield Unit—

where he is no longer housed.

       Next, Plaintiff states that “all the named defendants—located at the Coffield Unit—had

the opportunity to afford Plaintiff his requested relief and did not.” This statement expresses why

Plaintiff’s civil rights lawsuit against Defendants at the Coffield Unit is moot: The named




                                                 2
Defendants there cannot take action now with regard to his medical care because Plaintiff is not

there. Medical officials located at the unit where he is housed now can provide care.

        Plaintiff further insists that constant transfers to different prison units constitute a “delay

in treatment for non-medical reasons.” This objection is purely conclusory as well as speculative

and must be overruled. See R.A.M. Al-Raid v. Ingle, 69 F.3d 28, 32 (5th Cir. 1992) (conclusory

allegations are insufficient in a civil rights lawsuit).

        Next, Plaintiff argues that his case is not moot because it is “capable of repetition evading

review.” He also maintains that “transfer may not moot your case if the department or officials

whom you sued are also in charge of the new prison.” Finally, Plaintiff argues that “courts have

found that a state-wide policy that violated your constitutional rights in one facility may still violate

your rights in the new facility.”

        However, there is no indication whatsoever that Plaintiff will be transferred back to the

Coffield Unit. As Plaintiff states himself, transfer is “possible,” but “not likely.” See Oliver v.

Scott, 276 F.3d 736, 741 (5th Cir. 2002). The Court further notes that the Defendants at the

Coffield Unit do not have authority over the Estelle Unit or any other prison unit. Lastly, Plaintiff

has not identified a “state-wide policy” of constitutional violations and his bare-bones assertion

that there is such a policy is purely speculative.       Plaintiff’s objections must be overruled.

        The Court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made”). Upon such de novo review, the Court has




                                                     3
determined that the Report of the United States Magistrate Judge is correct and Plaintiff’s

objections are without merit. Accordingly, it is

       ORDERED that Plaintiff’s objections, (Dkt. #18), are overruled and the Report of the

Magistrate Judge, (Dkt. # 15), is ADOPTED. It is further

       ORDERED that Plaintiff’s civil rights complaint is DISMISSED as moot. Finally, it is

       ORDERED that any and all motions which may be pending in this action are hereby

DENIED.



           So ORDERED and SIGNED March 26, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                                   4
